16-1350
     Singh v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A200 170 125
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   TALWINDER SINGH,
14            Petitioner,
15
16                   v.                                          16-1350
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                  Karamvir Dahiya, Dahiya Law
24                                    Offices, LLC, New York, NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Anthony P.
28                                    Nicastro, Assistant Director;
29                                    Sabatino F. Leo, Trial Attorney,

     * The Clerk of Court is directed to amend the case caption to conform to the
     above.
1                               Office of Immigration Litigation,
2                               United States Department of
3                               Justice, Washington, DC.

4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Talwinder Singh, a native and citizen of

9    India, seeks review of a March 29, 2016 decision of the BIA

10   affirming a September 15, 2014 decision of an Immigration

11   Judge (“IJ”) denying his application for asylum, withholding

12   of removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Talwinder Singh, No. A200 170 125 (B.I.A.

14 A.K. Marsh. 29, 2016), aff’g No. A200 170 125 (Immig. Ct. N.Y. City

15   Sept. 15, 2014).   We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       Under the circumstances of this case, we have reviewed

18   the IJ’s decision as supplemented by the BIA.     See Yan Chen

19   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The applicable

20   standards of review are well established.         See 8 U.S.C.

21   § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23, 27 (2d

22   Cir. 2018).




                                   2
1    Asylum, Withholding of Removal, and CAT Relief

2           “The testimony of the applicant may be sufficient to

3    sustain the applicant’s burden without corroboration, but

4    only if the applicant satisfies the trier of fact that the

5    applicant’s testimony is credible, is persuasive, and refers

6    to     specific     facts    sufficient       to    demonstrate     that    the

7    applicant is a refugee.”             8 U.S.C. § 1158(b)(1)(B)(ii); see

8    also Wei Sun, 883 F.3d at 28.                “In determining whether the

9    applicant has met [his] burden, the trier of fact may weigh

10   the credible testimony along with other evidence of record.

11   Where the trier of fact determines that the applicant should

12   provide      evidence       that   corroborates       otherwise      credible

13   testimony,        such    evidence    must     be   provided      unless    the

14   applicant does not have the evidence and cannot reasonably

15   obtain the evidence.”          8 U.S.C. § 1158(b)(1)(B)(ii).

16          The   IJ    reasonably      required    evidence    to     corroborate

17   Singh’s testimony given that his credibility was questionable

18   and his testimony unpersuasive.               See id.; see also Wei Sun,

19 883 F.3d at 28.          For example, the record evidence conflicted

20   with Singh’s testimony that his father was detained and killed

21   for having been a member of the Akali Dal Mann Party. Singh

22   also    made      inconsistent     statements       regarding     whether    he


                                            3
1    communicates often with his family in India or avoids doing

2    so because of his continued fear of police. Further, his

3    testimony regarding his alleged arrests and detentions lacked

4    detail.

5           The IJ did not err in finding that Singh failed to

6    adequately corroborate his claims.          Singh did not submit any

7    objective evidence that he was or remains a member of the

8    Akali Dal Mann Party, nor did he submit any evidence to

9    corroborate his testimony that he suffered lacerations on his

10   back    from   being   beaten   with   a   belt    during   one   of   his

11   detentions.     The only evidence Singh submitted to corroborate

12   his arrests were affidavits from his mother and village

13   leader.    Those   affidavits,    however,    did     not   provide    any

14   further details about his arrests.                Further, the country

15   conditions evidence that he provided did not corroborate

16   Singh’s claim that police continue to target Sikh members of

17   the Akali Dal Mann Party.       See, e.g., Jagtar Singh v. Holder,

18   753 F.3d 826, 832-37 (9th Cir. 2014) (concluding that a

19   fundamental change in conditions in India had occurred since

20   the 1980s and early 1990s such that “individuals are unlikely

21   to be persecuted because of their involvement with Sikh

22   separatist groups [like the Akali Dal Mann Party.]”).


                                        4
1        For these reasons, the agency did not err in finding that

2    Singh failed to satisfy his burden of establishing past

3    persecution or a well-founded fear of persecution on account

4    of his political opinion.   See 8 U.S.C. § 1158(b)(1)(B)(ii);

5    see also Wei Sun, 883 F.3d at 28.   That finding is dispositive

6    of asylum, withholding of removal, and CAT relief because all

7    three claims were based on the same factual predicate.     See

8    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

9    Accordingly, we do not reach Singh’s challenge to the agency’s

10   alternative basis for denying asylum—his failure to timely

11   file his application.   See INS v. Bagamasbad, 429 U.S. 24,

12   25 (1976) (“As a general rule courts and agencies are not

13   required to make findings on issues the decision of which is

14   unnecessary to the results they reach.”).      We further note

15   that, on appeal, Singh has abandoned any challenge to the

16   BIA’s decision declining to remand for consideration of newly

17   submitted, but previously available evidence. We therefore do

18   not review that decision.   See Yueqing Zhang v. Gonzales, 426

19 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (noting that the

20   Court will not consider issues and claims abandoned in a

21   petitioner’s brief).




                                   5
1    Due Process Claims

2        We do not consider Singh’s unexhausted claim that his

3    due process rights were violated at his hearing by the use of

4    a Punjabi translator who uses the Shahmukhi script, whereas

5    Singh speaks Punjabi but uses the Gurmukhi script.   See Lin

6    Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-24 (2d Cir.

7    2007) (concluding that exhaustion of administrative remedies

8    is a predicate of the Court’s subject matter jurisdiction,

9    while exhaustion of specific issues is mandatory).   We note,

10   however, that the transcript reflects that Singh understood

11   the proceedings.

12       Singh next argues that the IJ violated due process by

13   declining to permit two proposed witnesses to testify at his

14   hearing.     In the immigration context, “[t]o establish a

15   violation of due process, an alien must show that []he was

16   denied a full and fair opportunity to present h[is] claims or

17   that the IJ or BIA otherwise deprived h[im] of fundamental

18   fairness.”    Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir.

19   2007) (internal quotation marks omitted).   “Parties claiming

20   denial of due process in immigration cases must, in order to

21   prevail, allege some cognizable prejudice fairly attributable

22   to the challenged process.”   Garcia-Villeda v. Mukasey, 531


                                   6
1 F.3d 141,   149     (2d   Cir.       2008)   (internal   quotation       marks

2    omitted).      Although a noncitizen has a right to “a reasonable

3    opportunity . . . to present evidence on [his] own behalf,”

4    8 U.S.C.       § 1229a(b)(4)(B),           “[d]ecisions         regarding     the

5    appropriate       conduct    of     a    hearing    and   the   submission    of

6    evidence are committed to the discretion of the immigration

7    judge[,]” Ahmed v. Holder, 624 F.3d 150, 156 (2d Cir. 2010)

8    (citing 8 C.F.R. § 1240.1(c)).                  An IJ abuses his discretion

9    in setting and enforcing deadlines for the submission of

10   evidence when (1) his “decision rests on an error of law . . .

11   or a clearly erroneous factual finding”; or (2) his “decision—

12   though not necessarily the product of legal error or a clearly

13   erroneous factual finding—cannot be located within the range

14   of permissible decisions.”               Dedji v. Mukasey, 525 F.3d 187,

15   191-92 (2d Cir. 2008) (quoting Morgan v. Gonzales, 445 F.3d
16   549, 551-52 (2d Cir. 2006)).

17          The IJ did not abuse his discretion, much less violate

18   due process, in declining to permit Singh’s two proposed

19   witnesses to testify.          The IJ acted within his discretion in

20   so doing because, despite having two years to prepare his

21   case, Singh did not submit a witness list before the deadline

22   set    by   the   IJ   or    before       the    deadline   provided   in     the


                                               7
1    Immigration Court Practice Manual. Manual, § 3.1(b)(ii)(A),

2    (d)(ii); see Dedji, 525 F.3d at 191-92.         Moreover, the

3    witnesses were caught listening to Singh’s testimony after

4    having been sequestered.   The IJ thus provided Singh a full

5    and fair opportunity to present his witnesses, and he and his

6    witnesses squandered that opportunity.    See Burger, 498 F.3d
7    at 134.   Nor has Singh established any prejudice resulting

8    from the IJ’s action: Singh has never identified the witnesses

9    by name, described their proposed testimony in any detail, or

10   submitted their affidavits.    See Garcia-Villeda, 531 F.3d at

11   149; Rabiu v. INS, 41 F.3d 879, 882-83 (2d Cir. 1994) (“In

12   order . . . to show . . . actual prejudice, [a petitioner]

13   must make a prima facie showing that he would have been

14   eligible for the relief and that he could have made a strong

15   showing in support of his application.”).

16       For the foregoing reasons, the petition for review is

17   DENIED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe
20                                 Clerk of Court




                                    8